



Exhibit 10.2
Western Digital Corporation
Summary of Compensation Arrangements
for
Named Executive Officers and Directors
January 2017


NAMED EXECUTIVE OFFICERS


Base Salaries. The current annual base salaries for the executive officers of
Western Digital Corporation (the “Company”) who were named in the Summary
Compensation Table in the Company’s Proxy Statement that was filed with the
Securities and Exchange Commission in connection with the Company’s 2016 Annual
Meeting of Stockholders (the “Named Executive Officers”) are as follows:


Named Executive Officer
Title
Current
Base Salary
Stephen D. Milligan
Chief Executive Officer
$
1,150,000


Michael D. Cordano
President and Chief Operating Officer
$
800,000


Mark P. Long
Executive Vice President, Finance and Chief Strategy Officer
$
625,000


Michael C. Ray
Executive Vice President,
$
550,000





Semi-Annual Bonuses. Under the Company’s Amended and Restated 2004 Performance
Incentive Plan, the Named Executive Officers are also eligible to receive cash
bonus awards pursuant to the short-term incentive program (“STI”) under the
Company’s Incentive Compensation Plan. The cash bonus awards are determined
based on the Company’s achievement of performance goals pre-established by the
Compensation Committee (the “Committee”) of the Company’s Board of Directors
(for fiscal 2016, pre-established adjusted earnings per share goals) as well as
other factors.


Additional Compensation. The Named Executive Officers are also eligible to
receive equity-based incentives as determined by the Committee, entitled to
participate in various Company plans, and for Mr. Milligan, subject to an
employment agreement, in each case as set forth in exhibits to the Company’s
filings with the Securities and Exchange Commission. In addition, the Named
Executive Officers may be eligible to receive perquisites and other personal
benefits as disclosed in the Company’s Proxy Statement filed with the Securities
and Exchange Commission in connection with the Company’s 2016 Annual Meeting of
Stockholders.


DIRECTORS


Annual Retainer and Committee Retainer Fees. The following table sets forth the
current annual retainer and committee membership fees payable to each of the
Company’s non-employee directors:
Type of Fee
Current Annual
Retainer Fees
Annual Retainer
$
75,000


Additional Non-Executive Chairman of Board Retainer
$
100,000


Additional Committee Retainers
 
• Audit Committee
$
15,000


• Compensation Committee
$
12,500


• Governance Committee
$
7,500


Additional Committee Chairman Retainers
 
• Audit Committee
$
25,000


• Compensation Committee
$
22,500


• Governance Committee
$
12,500










--------------------------------------------------------------------------------





The annual retainer fees are paid immediately following the Annual Meeting of
Stockholders. Non-employee directors do not receive a separate fee for each
Board of Directors or committee meeting they attend. However, the Company
reimburses all non-employee directors for reasonable out-of-pocket expenses
incurred to attend each Board of Directors or committee meeting. Mr. Milligan,
who is an employee of the Company, does not receive any compensation for his
service on the Board or any Board committee.


Additional Director Compensation. The Company’s non-employee directors are also
entitled to participate in the following other Company plans as set forth in
exhibits to the Company’s filings with the Securities and Exchange Commission:
Non-Employee Director Restricted Stock Unit Grant Program, as adopted under the
Company’s Amended and Restated 2004 Performance Incentive Plan; and Deferred
Compensation Plan.



